Citation Nr: 1144636	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-36 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for bilateral hearing loss since October 5, 2005?

2.  What evaluation is warranted for degenerative disc disease of the lumbar spine with multiple compressions of the lumbar vertebrae since November 21, 2005?

3.  Entitlement to an increased rating for residuals of a left femur fracture with chondrocalcinosis, a scar and degenerative arthritis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his wife, and his father

ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2006 and December 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran, his spouse, and his father appeared and testified at a personal hearing in May 2011 before the undersigned Veterans Law Judge sitting in Waco, Texas.  A transcript of the hearing is contained in the record.

The issue of entitlement to a rating in excess of 10 percent for residuals of a left femur fracture with chondrocalcinosis, a scar and degenerative arthritis; and the question what evaluation is warranted for lumbar degenerative disc disease with multiple compressions of the lumbar vertebrae are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is manifest by no worse than Level I hearing in each ear since October 5, 2005.  An exceptional pattern of hearing impairment has not manifested during any part of the initial rating period.


CONCLUSION OF LAW

Since October 5, 2005, the requirements for an initial compensable evaluation for a bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements would serve no useful purpose. 

VA has fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c). 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58.  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the appellant's bilateral hearing loss.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  Fenderson, 12 Vet. App. At 126 

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345   (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id. 

Factual Background and Analysis

In a December 1993 rating decision VA granted entitlement to service connection for a left ear hearing loss.  In a December 2007 rating decision, VA granted service connection for right ear hearing loss, effective October 5, 2005.  Given that the December 2005 rating decision provides the first basis to rate the appellant's bilateral hearing loss, this is a claim from an original grant of service connection.  

In the December 2007 rating decision the RO assigned a noncompensable rating.

During a VA audio examination in September 2006, the Veteran complained of a gradual decrease in hearing since 1992, with difficulty understanding conversational speech, especially in crowded places.  He stated that he was treated for ear infections in the early 1990s, but had no recent ear pain or infection.  He reported a "floating/spinning dizziness with sudden movement."  Audiological examination yielded right ear pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz of 25, 35, 35, and 45 decibels, respectively, for an average of 35 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 35, 40, 45, and 55 decibels, respectively, with an average of 43.75 decibels.  Speech discrimination scores were reported as 98 percent bilaterally.  He had a sclerotic area in the left tympanic membrane on otoscopy.  The examiner diagnosed the Veteran with mild to moderate sensorineural hearing loss in the right year and mild to moderately severe sensorineural hearing loss in the left ear.  Tympanometry indicated slightly negative middle-ear pressure with normal compliance bilaterally.  

In March 2007, the Veteran was afforded an additional VA audio examination.  Audiological examination yielded test results of pure tone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 25, 40, 40, and 50 decibels, respectively, for an average of 39 decibels.  Pure tone thresholds measured in the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 45, 50, and 55 decibels, respectively, with an average of 45 decibels.  Speech discrimination scores were reported as 96 percent in the right ear and 94 percent in the left ear.  He was noted to have normal hearing sloping to a mild to moderately -severe sensorineural hearing loss bilaterally.  Speech recognition was excellent bilaterally.  Tympanometry revealed normal middle ear mobility and pressure.

In a March 2007 statement the Veteran reported that his hearing had progressively worsened with time and that he was "recommend[ed] to be fitted to hearing aids, and was informed the ringing in his ears would not cease but likely get worse."

In July 2007, the March 2007 VA examiner provided an addendum to the previous examination.  She noted that the claims file showed a progression of hearing loss in both ears since service, and opined that it is as likely as not that the Veteran's bilateral hearing loss was related to his military service.

In February 2008, following a December 2007 statement of the case which assigned a noncompensable rating for bilateral hearing loss, the Veteran indicated that he wanted to appeal the decision regarding his hearing.  

During his May 2011 Travel Board hearing the Veteran and his representative provided testimony regarding his claims for increased ratings for his left femur and lumbar spine.

The objective findings show that at no time since October 5, 2005 has either the right or the left ear hearing loss been manifested with an exceptional pattern of hearing impairment as defined by 38 C.F.R. § 4.86.  Both ears manifested at Level I at the worst, under Table VI.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Under Table VII, two ears manifesting in Level I impairment warrant a noncompensable rating.  Id.  

The preponderance of the evidence shows the appellant's bilateral hearing loss has manifested at the assigned noncompensable rating throughout the period since October 5, 2005.  38 C.F.R. §§ 4.1 , 4.7, 4.85, 4.86, Diagnostic Code 6100.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied. 

The symptoms presented by the Veteran's hearing loss are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  There is no evidence throughout the appeal that the Veteran's hearing loss necessitated frequent hospitalization, or has caused a marked interference with employment.  Thus, the Board finds no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111   (2008). 

In reaching this decision the Board considered the doctrine of reasonable doubt. As the preponderance of the evidence is against the appellant's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311   (1999).


ORDER

A noncompensable rating for bilateral hearing loss is warranted since October 5, 2005.  The appeal is denied.

REMAND

Regarding the claim of entitlement to an increased rating for residuals of a left femur fracture, and the question what initial rating is warranted for lumbar degenerative disc disease with multiple lumbar compressions, a remand is necessary to determine the current severity of the Veteran's disabilities and to request treatment records from private providers.

During his May 2011 Board hearing, the Veteran stated that his left femur and spine disabilities had worsened since his last VA examination in 2009.  He stated that his range of motion had decreased, that he had difficulty getting out of bed in the morning, and with putting his shoes on.  His wife testified that she would often have to help him with his socks and shoes due to his loss of motion and spinal and left femur pain.  He also testified that, regarding his left femur, his difficulty was with weakness and instability.  The Veteran additionally stated that he has received treatment on a monthly or bimonthly rate for his disabilities from private physician, H.L., as well as additional chiropractic treatment from two different chiropractors.  

Based upon the Veteran's testimony, additional VA examinations are in order.  Additionally, VA should attempt to obtain treatment records from Dr. H.L., and the Veteran's chiropractors.  Ongoing VA medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate action to secure any pertinent private or VA medical records which have not been previously secured for inclusion in the claims file which date since 2005.  If the AMC cannot locate such records, the AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of his residuals of a left femur fracture.  The examiner is to review the Veteran's claims file to include the 2008 letter from private physician Dr. D.J., and the Veteran's statements regarding weakness and instability.  In accordance with the latest AMIE worksheet for rating leg disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability due to residuals of a left femur fracture to include chondrocalcinosis, a scar and degenerative arthritis.  All indicated tests and studies must be performed, and all manifestations of any current left femur disability must be described in detail, to include a full range of motion study.  The examiner is to address the extent, of any functional loss of use of the left leg due to pain/painful motion, weakness or premature fatigability, incoordination, limited or excess movement, etc., including those times when the Veteran's symptoms are most prevalent - such as during a flare-up.  If possible any increased pathology during a flare up should be portrayed in terms of degrees of additional loss of motion. 

3.  Thereafter, the Veteran should then be afforded a VA spine examination to determine the current severity of the lumbar degenerative disc disease.  The claims file and a copy of this remand are to be made available for the examiner to review.  In accordance with the latest AMIE worksheet for rating spine disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar spine disability.  All indicated tests and studies must be performed, and all manifestations of any current lumbar disability must be described in detail, to include a full range of motion study.  A complete rationale for any opinions expressed must be provided.

4.  The Veteran must be advised that the failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  See 38 C.F.R. § 3.655(b). 

5.  After the above is completed, the AMC should readjudicate the claims on appeal. If the benefit sought remains denied, the AMC should issue an appropriate supplemental statement of the case.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


